ORDER
PER CURIAM.
Appellant, Willie Welford, appeals from his conviction of second degree murder and armed criminal action alleging error on the part of the trial court in denying his motion to prevent the State from investigating and cheeking the closed and confidential arrest records of prospective jurors. Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. We have reviewed the briefs of the parties and the legal file and find the judgment of the trial court and the findings and conclusions of the motion court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we af*138firm the jury verdict and order of the motion court pursuant to rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.